Citation Nr: 0631330	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  02-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2005.  This matter was 
originally on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's depression is not related to his service-
connected low back strain.


CONCLUSION OF LAW

The veteran's depression is not proximately due to or been 
chronically worsened by service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's February 2005 Remand, the RO sent the 
veteran a letter advising him what evidence was needed to 
substantiate his claim, obtained VA treatment records from 
January 2002 to March 2005, afforded the veteran with an 
additional VA examination, readjudicated the veteran's claim, 
and issued a supplemental statement of the case.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's February 2005 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in November 2001, April 2005, and March 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA, effectively informing him to submit any relevant evidence 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).    

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection 
depression as secondary to service connected disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and social security records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence is available and not part of the claims 
file.  The veteran was also accorded multiple VA 
examinations. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The veteran has claimed service connection for depression as 
secondary to his service-connected low back strain.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In Allen, the United States Court 
of Appeals for Veterans Claims (Court) indicated that the 
term "disability" as used in 38 U.S.C.A. § 1110 "... 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  The 
Court then concluded that "... pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran underwent VA examination in December 2000 in 
which he was diagnosed with adjustment disorder of adult life 
with mixed emotional features.  The mental status examination 
indicated that the veteran's mood was somewhat depressed.  
The examiner's recommendation stated, "This patient is 
suffering from depression secondary to him not being able to 
work because of his back problems.  This has brought down his 
self-esteem and self-confidence.  He is probably going 
through adjustment due to that."

The veteran underwent VA examination in June 2005 in which 
the examiner noted under Axis I of the diagnosis, "This 
veteran appears to be malingering in that he has not worked 
since 1991 and he lives with his mother.  He is attempting to 
get an increase in his service-connected disability.  He has 
also applied for Social Security Disability for which he has 
been turned down."  

The veteran underwent VA examination in September 2005 in 
which the examiner stated, "In my clinical experience and 
his history he probably had an underlying depression, made 
worse by the combined issues in his back and neck, including 
poor sleep, rendering it difficult for him to work, 
especially with his skills limited primarily to manual labor 
tasks.  This has further lowered an already low self esteem 
and contributes to his depression."

The veteran underwent VA examination in April 2006 in which 
the veteran was diagnosed with depression NOS and marijuana 
abuse.  The examiner noted that the veteran reported 
persistent pain, insomnia, low self esteem, low self 
confidence, low motivation, irritable mood, depressed mood 
and that all his symptoms were increased in 1991 after he had 
a car wreck and injured his neck.  The examiner stated that 
there was no association between the low back strain and 
depression episode related to veteran's back injury when on 
active service.  He also opined that there was no direct 
support evidence in the medical records to consider that the 
depressed mood disorder was a physiological consequence of 
his lower back strain.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

As the record contains conflicting medical opinions, the 
Board has the responsibility of weighing the evidence, 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same.  Evans 
v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  It is also true, 
however, that the Board is not required to give greater 
weight to the opinion of a physician simply because a 
physician treated the veteran.  See Guerreri v. Brown, 4 Vet. 
App. 467, 473 ("Court refuses to adopt a rule that gives the 
opinions of treating physicians greater weight in evaluating 
claims made by veterans.").

With respect to the December 2000 VA opinion in which the 
examiner's recommendation stated, "This patient is suffering 
from depression secondary to him not being able to work 
because of his back problems."  Included in the claims file 
are the Social Security Administration (SSA) documents used 
in the adjudication of an SSA disability claim, in which the 
veteran drew benefits from January 1, 1991.  The primary 
diagnosis upon which the determination was based was severe 
neck pain status post two operations.  Lumbar strain was not 
included in either the primary diagnosis or the secondary 
diagnosis.  

In August 1996, it was determined that entitlement to 
disability ceased.  The August 1997 SSA decision noted that 
the veteran had previously filed an application for a period 
of disability in which he alleged disability due to an injury 
to his neck.   The decision noted that the veteran injured 
his neck in 1991 while working on his vehicle.  X-rays showed 
a herniated disc at C5-6.  A laminotomy and foreaminotomy was 
performed, but the veteran continued to have pain radiating 
to his right shoulder and arm.  A myelogram indicated there 
may still be loose disc material in the affected area, so a 
second surgery with nerve root decompression was performed.  
A myelogram showed kyphosis at C5-6 and the veteran 
subsequently fell, exacerbating his pain.  In April 1996 the 
veteran collapsed outside his home and hit his head.  X-rays 
showed a near complete loss of disc space height at C5-6, 
consistent with his old injury or degenerative disc disease.  
In July 1996, the veteran underwent a consultative 
examination in which he complained of neck pain, tingling in 
his right arm, and periodic low back pain.  In July 1997 the 
veteran was involved in a motor vehicle accident and 
complained of pain in his right leg and knee.  

The SSA decision found the veteran's allegations of pain and 
other symptomatology not to be entirely credible as the 
evidence showed no spinal cord or neurological impingement of 
claimant's cervical or lumbar spines nor any other 
significant abnormalities except degenerative disc disease.  
The decision noted that while degenerative disc disease does 
produce pain, it does not normally produce it at the level 
that the veteran alleges.  

In addition, the SSA decision noted that the veteran 
testified and made statements to his physicians that he had 
improved and that he had retained abilities consistent with 
work activity.  Therefore, the SSA administrative law judge 
found that the veteran retained the residual functional 
capacity to perform light work with some restrictions and 
also found that the veteran retained the capacity to return 
to his past relevant work as a delivery driver.

Thus, the December 2000 VA examiner's opinion is of little, 
or very small, probative value as the evidence indicates that 
the veteran was, in fact, able to work.  However, even 
assuming that the veteran was nevertheless unable to work, 
the evidence clearly shows that it would have been due to his 
neck pain and not his service-connected lumbar strain.  Thus, 
the December 2000 VA examiner's opinion relating the 
veteran's depression to his inability to work due to back 
problems is not supported by the evidence of record.

Similarly, the Board finds that the June 2005 opinion that 
the veteran appeared to be malingering in that he has not 
worked since 1991 and he lives with his mother, is of little, 
or very small, probative value as the examiner does not 
adequately explain his findings.  

The September 2005 examiner's opinion essentially determined 
that a combination of the non-service connected neck 
disability and the service-connected chronic lumbar strain 
aggravated his already existing depression.  This opinion 
will be accorded medium probative weight because it reflects 
that the examiner interviewed the veteran and reviewed the 
service and VA medical records, as well as providing some 
rationale for the conclusion.  The report does not, however, 
address the absence of direct evidence in the medical records 
of any indication that depression was a consequence of the 
veteran's service connected back disability.

The April 2006 VA examiner's opinion was that there was no 
association between the low back strain and depression as 
there was no direct evidence in the medical records to 
consider that the veteran's depressed mood was a 
physiological consequence of is back strain.  The examiner 
noted that the veteran reported that all his symptoms 
(persistent pain, insomnia, low self esteem, low self 
confidence, low motivation, irritable mood, and depressed 
mood) increased in 1991 after he injured his neck and that 
the veteran's manifestations of depression remain the same 
due to his service-connected disability.  This report will be 
accorded very large probative weight because it reflects that 
the veteran was examined, the medical records thoroughly 
reviewed, and a complete and thorough rationale and analysis 
provided to support the conclusion reached.      

The veteran has indicated his belief that his depression has 
occurred as a result of his service connected low back 
disability.  However, he is not qualified, as a lay person, 
to offer a medical diagnosis or medical etiology because he 
does not have sufficient medical expertise.  See Espiritu v. 
Derwinski, 2Vet. App. 492 (1992).  Therefore, his opinion as 
to etiology will not be accorded any probative weight.

On the basis of the above analysis the Board concludes that 
the very large probative weight of the 2006 VA examination 
report outweighs the evidence favorable to the claim.  
Therefore, the greater weight of the probative evidence is 
against a finding that the veteran's depression is 
proximately due to or been chronically worsened by his 
service connected disability.  Accordingly, a preponderance 
of the evidence is against the claim. 


ORDER

Service connection for depression as secondary to service-
connected disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


